Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.11162561B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application (17492173) claims are broader in at least one aspect and do not recite additional features claimed in U.S. Patent No.11162561B2 claims.

For independent claim 1:
	Regarding the broadening aspect of the present application claims, the following comparison between the present application claims and U.S. Patent claim highlights (see underlined features in the U.S. Patent) what elements have been excluded in the presentation of the present application claims.  

U.S. Patent No.11162561B2 claim 1
Present application (17492173) claim 1
A heavy-duty shackle, comprising: 
a shackle body having two opposite end sections each with a through-opening and the shackle body having a central arc extending between the end sections, 
wherein the through-openings of the end sections are aligned; 
a bolt inserted in the through-openings and having a threaded portion with a lock nut at one end and a head at the other end, 
wherein a circumferential edge of the head of the bolt is non-circular; 
wherein the through-openings are each directly surrounded by at least one recessed head receptacle that forms an anti-rotation lock, 
wherein the recessed head receptacle is recessed within a nut support surface that is arranged on an outside of each of the end sections, 
and wherein the non-circular circumferential edge of the head of the bolt is positively fixed in the recessed head receptacle, 
wherein a bottom surface of the lock nut, which faces the head of the bolt, directly contacts and is supported by the nut support surface which surrounds the recessed head receptacle, 
wherein the circumferential edge extends around an entire periphery of the head of the bolt and consists of a single straight secant portion and a single circular arc portion, and wherein the single circular arc portion connects to ends of the single straight secant portion.
A heavy-duty shackle, comprising: 
a shackle body having two opposite end sections each with a through-opening and the shackle body having a central arc extending between the end sections, 
wherein the through-openings of the end sections are aligned; 
a bolt inserted in the through-openings and having a threaded portion with a lock nut at one end and a head at the other end, 
wherein a circumferential edge of the head of the bolt is non-circular;
wherein the through-openings are each directly surrounded by at least one recessed head receptacle that forms an anti-rotation lock, 
wherein the recessed head receptacle is recessed within a nut support surface that is arranged on an outside of each of the end sections, 
and wherein the non-circular circumferential edge of the head of the bolt is positively fixed in the recessed head receptacle, and wherein a bottom surface of the lock nut, which faces the head of the bolt, directly contacts and is supported by the nut support surface which surrounds the recessed head receptacle.


 

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 2 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,162,561 B2. This is a statutory double patenting rejection.
Claims 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13 and 14 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, and 13, respectively, of prior U.S. Patent No.11162561 B2. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9-14 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Dithmar (DE19929392A1 attached NPL, English Machine translation).

Regarding claim 1, Dithmar disclose a heavy-duty shackle (paragraph 13 and 53), comprising:
a shackle body (figs.4 and 9: (6)) having two opposite end (fig.4 and 9: (18)) sections each with a through-opening (fig.4 and 9: (20)) for receiving a bolt (fig.9: (39)) and having a central arc (fig.4 and 9: (26)) extending between the end sections; wherein the through-openings of the end sections are aligned (paragraphs 0026 and 0035);
a bolt (fig.3: (39)) inserted in the through-openings (fig.4 and 9: (20)) and having a threaded portion (fig.4: the top side of the bolt 39 where the nut (41) is threaded) with a lock nut (fig.9: (41)) at one end and a head at the other end, 
wherein a circumferential edge (fig.9: the hexagonal head (40)) of the head of the bolt is non-circular; 
wherein the through-openings (fig.4: (20)) are each directly surrounded by at least one recessed head receptacle (figs.4 and 9: the recessed of the element (22)) that forms an anti-rotation lock, wherein the recessed head receptacle is recessed within a nut support surface (see fig.9 below) that is arranged on an outside of each of the end sections, and wherein the non-circular circumferential edge of the head of the bolt is positively fixed in the recessed head receptacle (fig.9: the hexagonal head (40) is fixed in the recessed of the element (22)), and 
wherein a bottom surface of the lock nut (fig.9: (41)), which faces the head of the bolt, directly contacts and is supported by the nut support surface (see fig.9 below) which surrounds the recessed head receptacle. 

Regarding claim 9, Dithmar disclose wherein outer contour of the circumferential edge of the head (fig.9: the hexagonal head (40)) and the inner contour of the two recesses (fig.9: the recessed of the element (22)) are identical (fig.9) and offset from one another by a gap width (fig.9: see the gap between the elements (40) and ((22)).

Regarding claims 10 and 12, Dithmar disclose wherein the nut support surface (see fig.9 below) is smooth and is part of an outer surface of each respective one of the end sections.  





    PNG
    media_image1.png
    654
    667
    media_image1.png
    Greyscale













 















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dithmar (DE19929392A1 attached NPL, English Machine translation) in view of Ohman (US8205922B1).

Regarding claims 11 and 13-14; Dithmar disclose the nut support surface (see fig.9 above)
Dithmar does not disclose wherein the nut support surface is formed on a web or hump which is designed to be raised relative to the outer surface of the respective end section.


Ohman teaches a heavy-duty shackle (abstract, col.1 lines 1-3 and col.3 lines 27-30), comprising:
a shackle body having two opposite end (figs.1 and 6: (22)) sections each with a through-opening (see figs.6 and 7 below) for receiving a bolt (fig.1: (30)) and having a central arc (figs.1 and 6: (40)) extending between the end sections;
the bolt (fig.1: (30)) operable to be inserted in the aligned through-openings;

wherein the through-openings are each directly surrounded by at least one recessed head receptacle (see figs.6-7 below) which is formed recessed within a nut support surface (see fig.6 below) and in which the non-circular circumferential edge of the head is to be positively fixed in the head receptacle (fig.1).

wherein the nut support surface is formed on a hump which is designed to be raised relative to the outer surface of the respective end section (fig.6: (20)).



    PNG
    media_image2.png
    766
    917
    media_image2.png
    Greyscale










Both of the prior arts of Dithmar and Ohman are the same technical field arts, and both of the prior arts of Dithmar and Ohman are related to a heavy-duty shackle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nut support surfaces of Dithmar to be formed on a hump which is designed to be raised relative to the outer surface of the respective end section as taught by Ohman, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, neither Betzler (US 20180274631 A1) nor Ohman (US
8205922 B1) disclose every single limitation as set forth, nor does the combination of Betzler or Ohman teach single limitation of the claim. Specifically, the prior arts of record fails to disclose “wherein the circumferential edge extends around an entire periphery of the head of the bolt and consists of a single straight secant portion and a single circular arc portion, and wherein the single circular arc portion connects to ends of the single straight secant portion”, in combination with the other limitations of the claim.
Claims 3-8 are depended from claim 2.
Claim 2 would be allowable if rewritten or amended to overcome the statutory Double Patenting rejection, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725       
                                                                                                                                                                                                 /ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725